Citation Nr: 0530169	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

Appellant had active service from December 1965 to December 
1969 (including in Vietnam).  

Historically, an October 1993 rating decision denied service 
connection for skin cancer.  Although appellant received 
timely notice of that rating decision the following month, he 
did not express timely disagreement with that rating 
decision.  That October 1993 rating decision represents the 
last final decision with regard to the skin cancer service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO), which denied 
reopening of the service connection claim for skin cancer.  
In a June 2003 written statement, appellant cancelled a 
request for a videoconference Board hearing and withdrew 
other claims for service connection for explosive disorder, 
depression, and alcohol/substance abuse and an increased 
rating for post-traumatic stress disorder (and he did not 
express disagreement with subsequent rating decisions that 
denied said service connection issues and granted an 
increased rating for post-traumatic stress disorder).  


FINDINGS OF FACT

1.  An October 1993 rating decision denied service connection 
for skin cancer.  After appellant received timely notice of 
that rating decision the following month, he did not express 
timely disagreement with that rating decision.  

2.  Additional evidence submitted subsequent to said 
unappealed October 1993 rating decision, which denied service 
connection for skin cancer, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed October 1993 
rating decision, which denied service connection for skin 
cancer, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991-2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2002 
VCAA letter from the AOJ to the appellant.  The letter 
informed the appellant of what information and evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It is clear from 
the record that appellant was asked to provide any evidence 
in his possession that pertained to his claim and advised as 
to the need for "new" and "material" evidence and what 
constituted such evidence.  See 38 C.F.R. § 3.159(b)(1).  In 
addition, a Statement of the Case included such notice as it 
contained the provisions of 38 C.F.R. § 3.159(b).  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
"new" and "material" evidence to reopen his claim in 
question. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, appropriate VCAA 
notice was issued in October 2002 prior to the adverse 
February 2003 rating decision that is the basis of this 
appeal.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  




Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that appellant's 
service medical records are of record, and reports of post-
service VA and private treatment and examinations have been 
obtained.  The appellant has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  Under the VCAA, new duty to assist 
provisions include requiring VA to provide medical opinion 
when such opinion is necessary to make a decision on a claim.  
However, it appears that such duty to assist provisions 
requiring examinations or medical opinions are dependent on 
whether "new and material" evidence has been submitted to 
reopen the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) 
and 38 U.S.C.A. § 5108 (West 2002).  As will be explained in 
detail below, appellant has not submitted new and material 
evidence to reopen the skin cancer service connection claim.  
There is no indication that other relevant medical records 
exist that would be material evidence.  It should also be 
pointed out that the appellate issue in this case involves 
determining whether existing evidence has been presented that 
constitutes new and material evidence sufficient to reopen a 
previously denied claim.  In other words, the Board is not 
required to "manufacture" new and material medical 
evidence.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for skin cancer, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The October 
1993 rating decision, which denied service connection for 
skin cancer, is final and may not be reopened, in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final rating decision.  Additionally, since appellant's 
claim to reopen was filed on August 27, 2001 prior to August 
29, 2001, the effective date of amendment to 38 C.F.R. 
§ 3.156, the "old" version of 38 C.F.R. § 3.156 will be 
applied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (2004).  

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309 (2004), cancer is a disease for which service 
connection may be presumed to have been incurred or 
aggravated by service, if manifested to a compensable degree 
within a one-year post-service period, subject to certain 
rebuttable presumption provisions.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

There is a presumption of service connection for certain 
diseases associated with exposure to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  One of the presumptive diseases is soft-tissue 
sarcoma that becomes manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  The Agent Orange presumptive diseases do not include 
other skin cancers, however, such as squamous, or basal cell, 
carcinomas.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

The evidence previously considered in the unappealed October 
1993 rating decision included appellant's service medical 
records, including a December 1969 service separation 
examination report.  Although various skin abnormalities such 
as scars, a cyst, and a rash, were noted in the service 
medical records, there were no complaints, findings, or 
diagnoses pertaining to skin cancer.  The earliest post-
service clinical evidence pertaining to skin cancer was not 
until the mid-1980's, more than a decade and a half after 
service, when a private clinical record noted a history of 
removal of a cancerous mouth lesion.  In his initial 
application for VA disability benefits, appellant alleged 
that his skin cancer began in 1980 (which would still place 
its onset more than a decade after service).  VA examinations 
dated in 1993 indicated that he had facial scars from 
excision of skin cancer lesions, described as squamous, or 
basal cell, carcinomas.  

Based on the evidence then of record, said October 1993 
rating decision denied service connection for skin cancer, on 
the grounds essentially that the service medical records did 
not include any indication of skin cancer, nor was it 
manifested within the one-year, post-service presumptive 
period.  

The evidence received subsequent to said unappealed October 
1993 rating decision is not new and material with respect to 
skin cancer.  The clinical evidence includes numerous post-
service VA and private clinical records dated many years 
after service, revealing treatment for squamous or basal cell 
carcinomas and pre-cancerous actinic keratoses.  None of the 
post-service clinical records relate the skin cancer to 
service or proximate thereto, or to Agent Orange exposure, 
nor are any sarcomas clinically reported or diagnosed.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed October 1993 rating 
decision indicates that appellant's skin cancer is causally 
or etiologically related to service, was manifested to a 
compensable degree within the one year, post-service 
presumptive period, or may be presumptively related to Agent 
Orange exposure.  The Board has considered lay statements by 
appellant.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
October 1993 rating decision, which denied the skin cancer 
service connection claim, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for skin cancer is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been received to 
reopen the skin cancer service connection claim, the claim is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


